DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment to the claims filed on 11/03/2021 in response to the Non-Final Rejection mailed on 08/03/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 3 and 7 are cancelled.
4.	New claims 20-21 are added.
5.	Claims 1-2, 4-6, and 8-21 are pending.
6.	Claims 17-19 stand withdrawn pursuant to 37 CFR 1.142(b).
6.	Applicant’s remarks filed on 11/03/2021 in response to the Non-Final Rejection mailed on 08/03/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Specification
7.	The objection to the specification is withdrawn in view of applicants’ amendment to the specification filed on 11/03/2021.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
8.	The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the phrase “in particular” is withdrawn in view of applicants’ amendment to claim 2 to remove the phrase “in particular”.
withdrawn in view of applicants’ amendment to the claims 4 and 6 to recite “substitutions” and to cancel claim 7.
10.	The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claim 21, which is necessitated by applicants’ amendment to the claims to add new claim 21.
	Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Regarding claims 15 and 21, there is no sequence recited in the claim associated with the parent alpha amylase.  Accordingly, the metes and bounds upon which protection is sought cannot be ascertained.  It is suggested that applicants clarify the meaning of the claims.
	RESPONSE TO REMARKS:  Beginning on p. 10 of applicants’ remarks, applicants request reconsideration of the rejection in view of applicants’ remarks.  
	Claim 15 as amended and claim 21 fails to identify a sequence for comparison to represent the parent alpha-amylase. Accordingly, the rejection is maintained for the reasons of record.
Claim Rejections - 35 USC § 102
11.	The rejection of claim 3 under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Cuevas et al. (US Patent Application Publication 2009/0314286, 12/24/2009 with priority to withdrawn in view of applicants’ amendment to the claims to cancel claim 3.
12.	The rejection of claims 1-2, 4, 8-9 and 11-16 under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Cuevas et al. (US Patent Application Publication 2009/0314286, 12/24/2009 with priority to 06/06/2008; cited on IDS filed on 12/16/2019) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in view of applicants’ amendment to the claims to require the elected combination of substitutions to positions 242, 254, and 284 and to include at least three additional substitutions as well as to incorporate new claims 20-21.
	Claims 1-2, 4, 8-9, 11-16 and 20-21 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Cuevas et al. (US Patent Application Publication 2009/0314286, 12/24/2009 with priority to 06/06/2008; cited on IDS filed on 12/16/2019).
13.	As amended, claims 1-2, 4, 8-9, 11-15, and 20-21 are drawn in relevant part to an isolated variant alpha-amylase, comprising an amino acid sequence having at least 90% and less than 100% sequence identity to the mature polypeptide of the amino acid sequence of SEQ ID NO:  1, 2, 3, 4, 5, 6, and/or 7, wherein said variant comprises a set of substitutions at positions corresponding to positions 242, 254, and 284 of the amino acid sequence of SEQ ID NO:  1 and further comprises a substitution at three or more positions corresponding to positions 59, 89, 91, 96, 108, 112, 129, 157, 165, 166, 168, 171, 177, 179, 180, 181, 184, 208, 220, 224, 269, 270, 274, 276, 281, 416, and 427 of the amino acid sequence of SEQ ID NO:  1, 2, 3, 4, 5, 6, and/or 7 wherein the variant has alpha-amylase activity.

14.	With respect to claim 1, Cuevas et al. teach compositions comprising variants of a parent Geobacillus stearothermophilus alpha amylase that have alpha amylase that shares 100% sequence identity to the mature polypeptide of SEQ ID NO:  1 [see alignment attached as APPENDIX A; Abstract] with substitutions at positions corresponding to positions 242 [see paragraphs 0010 and 0022], 254 [see paragraph 0011] and position 284 [see paragraph 0024] and further comprises substitutions at positions corresponding to positions 89 [see paragraph 0015], 165, 168, 177, 220, 274, 416, and 427 [see paragraph 0021].
	With respect to claim 2, Cuevas et al. teach the compositions wherein the substitution at position 242 is Ala, Glu, His, Asn, Asp, Gln [see paragraphs 0014-0018] 254 is a Glu, Phe, Thr, Val [see paragraph 0011], and at position 284 [see paragraph 0024] and further comprises substitutions at positions corresponding to positions 89 [see paragraph 0015]; position 165, position 168, position 177, position 220, position 416 and position 427 [see paragraph 0021], wherein the substitution is to A, C, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W, and Y [see Table 25-1].  Although Cuevas et al. does not explicitly teach the specific substitutions at position 284 as recited in the claims, the claims recite the 19 other possible amino acids.  Therefore, given that Cuevas et al. does explicitly teach substitutions at position 284 [see above], the teachings of Cuevas et al. reasonably read on the claims because one of ordinary skill in the art could structurally envisage the genus of substitutions as encompassed by the claims given that one of ordinary skill in the art would know the 19 other possible amino acid residues that could be inserted in the claimed position [see MPEP 2131.02].

	With respect to claim 8, Cuevas et al. teach the composition comprising a deletion a position 179 and 180 [see paragraph 0022].
	With respect to claim 9, Cuevas et al. teach the composition further comprising a substitution at position 193 [see paragraph 0011].
	With respect to claims 11-15 and 21, Cuevas et al. teach the composition wherein the parent alpha amylase shares 100% identity to SEQ ID NO: 1 [see alignment attached as APPENDIX A].
	With respect to claim 16, Cuevas et al. teach detergent compositions comprising the variant alpha-amylase and a surfactant [see paragraph 0313].
	With respect to claim 20, Cuevas et al. teach the compositions wherein the substitution at position 242 is Ala, Glu, His, Asn, Asp, Gln [see paragraphs 0014-0018] 254 is a Glu, Phe, Thr, Val [see paragraph 0011], and at position 284 [see paragraph 0024] and further comprises substitutions at positions corresponding to positions 89 [see paragraph 0015]; position 165, position 168, position 177, position 220, position 416 and position 427 [see paragraph 0021], wherein the substitution is to A, C, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W, and Y [see Table 25-1].  Although Cuevas et al. does not explicitly teach the specific substitutions at position 284 as recited in the claims, the teachings of Cuevas et al. reasonably read on the claims because one of ordinary skill in the art could structurally envisage the genus of substitutions as encompassed by the claims given that one of ordinary skill in the art would know the 19 other possible amino acid residues that could be inserted in the claimed position [see MPEP 2131.02].

	This argument is found to be not persuasive in view of the modified rejection set forth above.  Furthermore, the disclosure of Cuevas has to be considered as a whole.  Briefly, paragraph 0029 follows the various combinations of mutations disclosed by Cuevas and states that “[i]n some embodiments, one or more mutations can be added or deleted from a list of mutations without departing from the description. Relatedly, any one or more mutations that appear in the context of a list of mutations can be combined as a subset of mutations”. In other words, Cuevas discloses embodiments that include various subset of combinations of mutations that are listed in the disclosure.  
Claim Rejections - 35 USC § 103
15.	The rejection of claim 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cuevas et al. (US Patent Application Publication 2009/0314286, 12/24/2009 with priority to 06/06/2008; cited on IDS filed on 12/16/2019) in view of Power et al. (US Patent Application Publication 2009/0117642 A1, 05/07/2009; cited on IDS filed on 12/16/2019) is maintained for the reasons of record and the reasons set forth below.  
16.	The relevant teachings of Cuevas et al. as applied to claims 1-2, 4, 8-9, 11-16 and 20-21 are set forth above.
	However, Cuevas et al. does not teach the variant amylase of claim 10, which further comprises a deletion at the position corresponding to position 376 and/or 377.
Geobacillus stearothermophilus alpha amylase that have alpha amylase that shares 100% sequence identity to the mature polypeptide of SEQ ID NO:  1 [see alignment attached as APPENDIX B; Abstract] comprising various substitutions and alterations including a deletion at position 377 [see p. 79] and position 179 [see paragraph 0036; p. 80; p. 92; p. 125; p. 136].  Power et al. teach that these amylase variants are advantageous in that their altered properties for industrial processing of starch.
	At the time the invention was made, it would have been obvious for one of ordinary skill in the art to combine the teachings of Cuevas et al. and Power et al. according to the teachings of Power et al. to include deletion of the amino acid at position 377 in the teachings of Cuevas et al. because both Cuevas et al. and Power et al. disclose modifications to the same alpha amylase that are advantageous in the industrial processing of starch.  Power et al. teach modifications at similar positions including position 377 that are advantageous in improving the performance of alpha amylases.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Cuevas et al. and Power et al. because Power et al. acknowledges that these modifications are advantageous in improving alpha amylases for starch processing.  Accordingly, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	RESPONSE TO REMARKS:  Beginning on p. 11 of applicants’ remarks, applicants contend that Power does not cure the deficiencies of Cuevas.  
not persuasive for the reasons set forth above regarding Cuevas.
Double Patenting
17.	The non-statutory double patenting rejection of claims 3 and 7 over claims 1-13 of U.S. Patent No. 9,416,355 B2 is withdrawn in view of applicants’ amendment to the claims to cancel claims 3 and 7.
18.	The non-statutory double patenting rejection of claims 3 and 7 over claims 1-8 and 12-21 of U.S. Patent No. 10,550,373 B2 is withdrawn in view of applicants’ amendment to the claims to cancel claims 3 and 7.
19.	The non-statutory double patenting rejection of claims 1-2, 4-6, and 8-16 over claims 1-13 of U.S. Patent No. 9,416,355 B2 is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claims 20-21, which is necessitated by applicants’ amendment to the claims to add new claims 20-21.
	Claims 1-2, 4-6, 8-16, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,416,355 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the ‘355 patent recite an isolated variant alpha amylase comprising the set of substitutions at positions E129V+K177L+R179E and at least one further amino acid substitution at a position corresponding to any of positions 59, 89, 91, 96, 108, 112, 157, 165, 166, 168, 171, 180, 181, 184, 208, 220, 224, 242, 254, 269, 270, 274, 276, 281, 284, 416, and 427, wherein the variant has at least 90% and less than 100% sequence identity with the mature polypeptide of SEQ ID NO:  1, wherein the variant has alpha-amylase activity.
 maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claims 20-21, which is necessitated by applicants’ amendment to the claims to add new claims 20-21.
	Claims 1-2, 4-6, 8-16, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-21 of U.S. Patent No. 10,550,373 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 12-21 of the ‘373 patent recite an isolated variant alpha-amylase comprising an amino acid sequence having at least 90% and less than 100% sequence identity to the mature polypeptide of the amino acid sequence of SEQ ID NO:  1, wherein said variant alpha-amylase comprises a set of substitutions at position corresponding to E129+K177+R179 of the amino acid sequence of SEQ ID NO:  1 and further comprises a substitution at three or more positions corresponding to positions 59, 89, 91, 96, 108, 112, 157, 165, 166, 168, 171, 180, 181, 184, 208, 220, 224, 242, 254, 269, 270, 274, 276, 281, 284, 416, and 427, of the amino acid sequence of SEQ ID NO:  1, wherein the variant has alpha-amylase activity.
	RESPONSE TO REMARKS:  Beginning on p. 11 of applicants’ remarks, applicants contend that applicant will consider the double patenting rejection upon indication of allowable subject matter.  Accordingly, the rejections are maintained for the reasons set forth above.
After Final Consideration Program 2.0
21.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by .
Conclusion
22.	Status of the claims:
	Claims 1-2, 4-6, and 8-21 are pending.
	Claims 17-19 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-2, 4-6, 8-16, and 20-21 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A
Cuevas et al. with SEQ ID NO:  1

Query Match             100.0%;  Score 2852;  DB 8;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAPFNGTMMQYFEWYLPDDGTLWTKVANEANNLSSLGITALWLPPAYKGTSRSDVGYGVY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAPFNGTMMQYFEWYLPDDGTLWTKVANEANNLSSLGITALWLPPAYKGTSRSDVGYGVY 60

Qy         61 DLYDLGEFNQKGTVRTKYGTKAQYLQAIQAAHAAGMQVYADVVFDHKGGADGTEWVDAVE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DLYDLGEFNQKGTVRTKYGTKAQYLQAIQAAHAAGMQVYADVVFDHKGGADGTEWVDAVE 120

Qy        121 VNPSDRNQEISGTYQIQAWTKFDFPGRGNTYSSFKWRWYHFDGVDWDESRKLSRIYKFRG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNPSDRNQEISGTYQIQAWTKFDFPGRGNTYSSFKWRWYHFDGVDWDESRKLSRIYKFRG 180

Qy        181 IGKAWDWEVDTENGNYDYLMYADLDMDHPEVVTELKNWGKWYVNTTNIDGFRLDAVKHIK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IGKAWDWEVDTENGNYDYLMYADLDMDHPEVVTELKNWGKWYVNTTNIDGFRLDAVKHIK 240

Qy        241 FSFFPDWLSYVRSQTGKPLFTVGEYWSYDINKLHNYITKTNGTMSLFDAPLHNKFYTASK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FSFFPDWLSYVRSQTGKPLFTVGEYWSYDINKLHNYITKTNGTMSLFDAPLHNKFYTASK 300

Qy        301 SGGAFDMRTLMTNTLMKDQPTLAVTFVDNHDTEPGQALQSWVDPWFKPLAYAFILTRQEG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGGAFDMRTLMTNTLMKDQPTLAVTFVDNHDTEPGQALQSWVDPWFKPLAYAFILTRQEG 360

Qy        361 YPCVFYGDYYGIPQYNIPSLKSKIDPLLIARRDYAYGTQHDYLDHSDIIGWTREGVTEKP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YPCVFYGDYYGIPQYNIPSLKSKIDPLLIARRDYAYGTQHDYLDHSDIIGWTREGVTEKP 420

Qy        421 GSGLAALITDGPGGSKWMYVGKQHAGKVFYDLTGNRSDTVTINSDGWGEFKVNGGSVSVW 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GSGLAALITDGPGGSKWMYVGKQHAGKVFYDLTGNRSDTVTINSDGWGEFKVNGGSVSVW 480

Qy        481 VPRKTTVSTIARPITTRPWTGEFVRWTEPRLVAWP 515
              |||||||||||||||||||||||||||||||||||
Db        481 VPRKTTVSTIARPITTRPWTGEFVRWTEPRLVAWP 515

















APPENDIX B 

Power et al. with SEQ ID NO:  1

Query Match             100.0%;  Score 2852;  DB 14;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAPFNGTMMQYFEWYLPDDGTLWTKVANEANNLSSLGITALWLPPAYKGTSRSDVGYGVY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAPFNGTMMQYFEWYLPDDGTLWTKVANEANNLSSLGITALWLPPAYKGTSRSDVGYGVY 60

Qy         61 DLYDLGEFNQKGTVRTKYGTKAQYLQAIQAAHAAGMQVYADVVFDHKGGADGTEWVDAVE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DLYDLGEFNQKGTVRTKYGTKAQYLQAIQAAHAAGMQVYADVVFDHKGGADGTEWVDAVE 120

Qy        121 VNPSDRNQEISGTYQIQAWTKFDFPGRGNTYSSFKWRWYHFDGVDWDESRKLSRIYKFRG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNPSDRNQEISGTYQIQAWTKFDFPGRGNTYSSFKWRWYHFDGVDWDESRKLSRIYKFRG 180

Qy        181 IGKAWDWEVDTENGNYDYLMYADLDMDHPEVVTELKNWGKWYVNTTNIDGFRLDAVKHIK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IGKAWDWEVDTENGNYDYLMYADLDMDHPEVVTELKNWGKWYVNTTNIDGFRLDAVKHIK 240

Qy        241 FSFFPDWLSYVRSQTGKPLFTVGEYWSYDINKLHNYITKTNGTMSLFDAPLHNKFYTASK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FSFFPDWLSYVRSQTGKPLFTVGEYWSYDINKLHNYITKTNGTMSLFDAPLHNKFYTASK 300

Qy        301 SGGAFDMRTLMTNTLMKDQPTLAVTFVDNHDTEPGQALQSWVDPWFKPLAYAFILTRQEG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGGAFDMRTLMTNTLMKDQPTLAVTFVDNHDTEPGQALQSWVDPWFKPLAYAFILTRQEG 360

Qy        361 YPCVFYGDYYGIPQYNIPSLKSKIDPLLIARRDYAYGTQHDYLDHSDIIGWTREGVTEKP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YPCVFYGDYYGIPQYNIPSLKSKIDPLLIARRDYAYGTQHDYLDHSDIIGWTREGVTEKP 420

Qy        421 GSGLAALITDGPGGSKWMYVGKQHAGKVFYDLTGNRSDTVTINSDGWGEFKVNGGSVSVW 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GSGLAALITDGPGGSKWMYVGKQHAGKVFYDLTGNRSDTVTINSDGWGEFKVNGGSVSVW 480

Qy        481 VPRKTTVSTIARPITTRPWTGEFVRWTEPRLVAWP 515
              |||||||||||||||||||||||||||||||||||
Db        481 VPRKTTVSTIARPITTRPWTGEFVRWTEPRLVAWP 515